TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00629-CV


Ruben Rios, Francisca Orona, Guadalupe Rosales, Adrian Rios and Christian Rios,
Individually and as Next of Kin of Francisco Rios, deceased, Pedro Palacios,
Juan Carlos Rios and Noe Rios, Appellants

v.

Alyssa Ann Akins; and QCD of Texas, Inc. d/b/a QCD of America, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN402027, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		The clerk's record in this case was due on May 2, 2008.  No clerk's record has been
filed due to appellant's failure to pay or make arrangements to pay the clerk's fee for preparing the
clerk's record.
		If the trial court fails to file the clerk's record due to appellant's failure to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
		Because appellant has failed to pay or make arrangements to pay the clerk's fee for
preparing the clerk's record, this appeal is dismissed for want of prosecution.

						___________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   January 9, 2008